Matter of Bodin v Town of Ramapo (2017 NY Slip Op 07722)





Matter of Bodin v Town of Ramapo


2017 NY Slip Op 07722


Decided on November 8, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
LEONARD B. AUSTIN
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2012-08347
 (Index Nos. 1013/11, 3051/11)

[*1]In the Matter of Lena Bodin, et al., appellants,
vTown of Ramapo, et al., respondents-respondents, et al., respondents.


Susan H. Shapiro, Nanuet, NY (Daniel Richmond of counsel), for appellants.
Michael L. Klein, Town Attorney, Suffern, NY (Janice Gittelman and Michael Specht of counsel), for respondents-respondents Town of Ramapo and Planning Board of the Town of Ramapo.
Terry Rice, Suffern, NY, for respondent-respondent Scenic Development, LLC.

DECISION & ORDER
In two proceedings pursuant to CPLR article 78 to review a determination and an amended determination of the Planning Board of the Town of Ramapo dated January 6, 2011, and March 8, 2011, respectively, which granted the application of the respondent Scenic Development, LLC, for preliminary subdivision approval of the subject property, the petitioners appeal from a judgment of the Supreme Court, Rockland County (Walsh II, J.), dated July 11, 2012, which denied the petitions and dismissed the proceedings.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
This appeal has been rendered academic by the determinations of the respondent Planning Board of the Town of Ramapo dated March 22, 2013, granting the applications of the respondent Scenic Development, LLC, for final subdivision and site plan approval of the subject property. Since the issues raised herein have been addressed on the appeal in Matter of Bodin v Planning Board of Town of Ramapo (____ AD3d _____ [Appellate Division Docket No. 2014-07005; decided herewith]), the exception to the mootness doctrine does not apply (see City of New York v Maul, 14 NY3d 499, 507; Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714; see also Matter of Veronica P. v Radcliff A., 24 NY3d 668, 671).
LEVENTHAL, J.P., AUSTIN, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court